Dear Hon. Bulsara,

As per instructions from your chambers, I make this request to adjourn and or deny plaintiffs
deposition scheduled for tomorrow at 10:00. Notice for the deposition was sent via email on
March 25, for April 16 (less than the customary 30 days).

I have repeatedly requested that plaintiff adjourn this deposition to a mutually agreed date due to
the fact that I am currently undergoing chemotherapy for stage 4 colon/liver cancer. Plaintiff
requested a letter from my Oncologist which I provided but it did not specifically state that I
could not attend a remote deposition so the medical adjournment was rejected by plaintiff’s
counsel.

Further, I have requested numerous times that plaintiff state the need for a deposition as I have
already admitted to all of plaintiffs allegations against me in the complaint. Plaintiff has
steadfastly refused to answer this question. Rule 26 (b) (2) (C) (i) states that the court must limit
the extent of discovery if “the discovery sought is unreasonably duplicative or cumulative, or can
be obtained from some other source that is more convenient and less burdensome.” Here,
plaintiff has my admissions of all allegations in the complaint, additionally I have made it clear
that I do not intend to offer testimony in this matter, so it can only be construed that this
deposition is intended to harass or embarrass defendant. As it stands (barring a dismissal of the
case) I have admitted liability, so a deposition is unwarranted.

Finally, I believe the parties have reached an impasse in mediation as I will not make any
financial offer until such time as all dispositive motions are resolved, therefore, there is no
urgency for this deposition to proceed tomorrow as it may adversely affect my health and
discovery is set to end in June.

Attached to this letter are the most recent conversations between the parties.

I thank you for your attention.

Keith Dewar - Defendant pro de.
